McMahan, J.
Complaint by appellant for the possession of an automobile. The facts were found specially, and so far as material are in substance as follows: Appellee Martha Doman, being the owner of an automobile, placed it in the possession of an automobile sales company for sale. Two days later the sales company, without. the knowledge of Mrs. Doman, executed a false affidavit of ownership and induced appellee Lewis, one of its directors, to accept a bill of sale *298from it for said automobile and to execute a mortgage oil it to appellant to secure a loan of $400.' Lewis turned the proceeds of the loan over to the sales company but never took possession of the automobile or claimed to own it. The sales company, with the approval of Mrs. Doman, delivered the automobile to appellee Economy Manufacturing Company for the purpose of having it repaired and painted. The note given by Lewis to appellant not being paid when due, appellant filed its complaint herein, making Lewis, Mrs. Doman, and the Economy Manufacturing Company defendants. The Economy Manufacturing Company, having repaired and painted the automobile, retained possession of it and asserted it had a lien to secure the amount owing it.
The court stated its conclusions of law in favor of appellees and rendered judgment accordingly. Appellant appeals and contends that the court erred in its conclusions of law.
Appellees Mrs. Doman and Economy Manufacturing Company insist that as to them appellant’s mortgage is void, since it does not appear to have been recorded. It is well settled law in this state that, while a chattel mortgage is good as between the mortgagor and mortgagee without being recorded, it is void as to third parties, if not recorded within the time fixed by statute.
In the absence of a finding that the mortgage was recorded, the judgment must be and it is affirmed.